Citation Nr: 0833837	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  00-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracolumbar disability.

2.  Entitlement to service connection, to include on a 
secondary basis, for right hand disability.

3.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for thoracolumbar disability and entitlement to 
service connection for gastroenteritis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have a right hand disability.


CONCLUSION OF LAW

The veteran does not have right hand disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in March 2001 and the veteran was 
notified of the standards for substantiating service 
connection on a secondary theory in August 2003.  Her claim 
was readjudicated in a November 2004 supplemental statement 
of the case, thus curing any timing error.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations and obtained an opinion on the 
etiology of her claimed right hand disorder.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file, and 
the veteran does not contend otherwise.  

VA has substantially complied with required notice and 
assistance obligations and the veteran is not prejudiced by a 
decision on the claim at this time.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 
C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  
To whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003. 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are silent with respect 
to complaints or diagnosis of a right hand disorder.  The 
veteran's separation examination, dated in October 1996 notes 
an impression of normal upper extremities and musculoskeletal 
system.  On her separation report of medical history the 
veteran checked "yes" in response to whether she had then 
or ever had swollen or painful joints, but in the physician's 
summary no pain, swelling or disorder of the right hand was 
noted.  

The veteran's VA medical records contain the first documented 
complaint of right hand pain in February 1999.  X-rays taken 
at the time showed an unremarkable right hand with no 
evidence of osteoarthritis or rheumatoid arthritis.  A May 
1999 VA treatment note shows a complaint of pain in the right 
hand.  

In June 2000 the veteran was diagnosed as having lupus.  A 
June 2000 note from a VA examiner relates the veteran's joint 
pains to lupus.  X-rays taken at this time revealed a normal 
right hand.  An internet article associated with this 
diagnosis notes that achy joints (arthralgia) and arthritis 
are very common symptoms associated with lupus.  

In May 2001, the veteran was seen by VA for evaluation of 
lupus.  The examiner noted that the veteran reported 
migratory joint pain, including in her hands.  Examination of 
the hand showed no deformities, swelling or tenderness to 
palpation.  Subsequent VA records show diagnosis of 
polyarthralgias.

In October 2004, the veteran received a VA examination to 
address right hand pain as related to lupus.  Examination of 
the right hand showed no muscle atrophy or wasting.  No 
impairment of function or sensory perception was noted.  
There was no swelling or deformity.  X-rays of the right hand 
were normal.  Arthralgia of the right hand was diagnosed.  
The examiner concluded, based upon a review of the claims 
file, that this diagnosis was less likely than not related to 
military service because the latest testing was negative 
suggesting that her lupus was in remission, the veteran's 
lupus was not aggressive and because X-rays showed normal 
hands.

Although at her service discharge examination the veteran 
reported a history of joint problems, she did not refer to 
the right hand in particular, and in any event, no findings 
or diagnosis of a right hand disorder were noted at any point 
in service.  Moreover, there is no competent postservice 
evidence of a right hand disorder.  Repeated X-ray studies 
have demonstrated the absence of any abnormal findings, and 
no diagnosis other than arthralgia has been diagnosed.  
Although lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, see Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), arthritis is 
not a medical condition subject to identification by a 
layperson.  Whether arthralgia in the hand constitutes 
arthritis or some other hand disorder is, in the Board's 
opinion, a medical question.  Moreover, the Board points out 
that arthralgia alone, without an underlying malady or 
condition to account for the pain, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of arthralgia can be attributed, there is no basis 
to find a right hand disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

The Board acknowledges the veteran's contention that the 
right hand pain is secondary to her service-connected lupus.  
Again, pain, alone, does not constitute a disability.  There 
simply is no underlying right hand disorder accounting for 
the arthralgia.  The representative relies on materials from 
the internet to argue that lupus in many cases causes pain in 
the extremities, and that the pain is the result of 
inflammation (i.e. arthritis).  The Board points out, 
however, that any information sources, articles or treatises 
the representative relies on do not suffice to establish the 
actual presence of right hand arthritis in this veteran.  See 
generally, Sacks v. West, 11 Vet. App. 314 (1998).  In this 
case, the veteran's hand has been evaluated repeatedly by 
medical professionals, and no arthritis or other disorder has 
been diagnosed. 

In short, there is no competent and credible post-service 
evidence of right hand disability.  In the absence of such 
evidence of the existence of a right hand disorder, the claim 
must be denied. 


ORDER

Entitlement to service connection for right hand disability 
is denied.




REMAND

The veteran filed a service connection claim for 
thoracolumbar disability in March 1999.  Service connection 
for this disorder had been previously denied by an unappealed 
rating decision dated in May 1997.  The RO apparently 
reopened the claim and denied it on a de novo basis.  
Nonetheless, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
130 (Fed. Cir. 1996).  

Although in the previous denial it appears that VA did not 
consider whether service connection was warranted for 
thoracolumbar disability as secondary to lupus, separate 
theories in support of a claim for a particular benefit are 
not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  New and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  Robinson v. Mansfield; 21 
Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 
(2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  Thus, 
the issue on appeal is as stated on the first page of this 
decision.

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
VA is required to look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided with proper notice as to the 
evidence and information that is necessary to reopen her 
claim of entitlement to service connection for thoracolumbar 
disability.  Thus, a remand is warranted.

The Board notes that the veteran's service treatment records 
are replete with gastric complaints and diagnosis of 
gastroenteritis/acute gastroenteritis, but that her 
separation examination showed a normal abdomen and viscera at 
discharge.  An April 1998 treatment record from Dr. Cheryl 
Roberson notes a history of gastroenteritis and a diagnosis 
of gastroenteritis at this time.  A July 1999 outpatient note 
from the William Beaumont Army Medical Center shows a 
complaint of nausea and vomiting for two weeks and notes a 
history of gastroenteritis.  "Abdominal pain, suspect 
gastroenteritis, will rule out liver disorder," was 
assessed.  A February 2005 treatment note from Dr. Harout 
Shahinian contains a diagnosis of gastroenteritis and notes a 
lack of treatment; however, a June 2006 VA gastroenterology 
note shows no evidence of gastroenteritis.

The threshold for obtaining a medical examination to address 
the etiology of a claimed disorder is a low one, which 
requires only that the evidence indicate that there may be a 
nexus between service and the disorder.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
If this threshold is met, but there is insufficient evidence 
to decide the claim, VA must obtain a medical examination or 
opinion.  Id.  

In the present case, the veteran's service treatment records 
show diagnoses of gastroenteritis, but her separation 
examination does not.  Post-service medical records show 
diagnoses of gastroenteritis, but the latest evidence, dated 
in June 2006, notes no evidence of gastroenteritis.  This 
history of diagnosed gastroenteritis suggests that the 
veteran may have developed chronic intermittent 
gastroenteritis in service, but is inadequate to determine 
whether or not these diagnoses were for acute conditions.  
Accordingly, the Board finds that a medical opinion is 
necessary to decide this claim.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Take appropriate action to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to include furnishing the veteran with 
appropriate notice informing her of 
evidence and information that is necessary 
to reopen the claim of entitlement to 
service connection for thoracolumbar 
disability.  In preparing the notice, look 
at the bases for the denial in the prior 
decision and provide the claimant with a 
notice letter that describes what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient in 
the previous denial.

2.  The veteran should be afforded a VA 
examination to address the etiology of any 
diagnosed gastrointestinal disorders, 
including gastroenteritis.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50 percent 
probability or greater) that any currently 
diagnosed gastrointestinal disorder, 
including gastroenteritis, is attributable 
to an in-service event, injury or disease, 
including the notations of gastroenteritis 
in the service treatment records.  If the 
examiner cannot reach a conclusion without 
resorting to speculation, this should be 
noted in the examination report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claims remaining on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


